


110 HR 2169 IH: Clean Water Protection

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2169
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Pallone (for
			 himself, Mr. Shays,
			 Mr. Blumenauer,
			 Mrs. Capps,
			 Mr. Frank of Massachusetts,
			 Mr. Moran of Virginia,
			 Mr. Chandler,
			 Ms. McCollum of Minnesota,
			 Mr. Farr, Mr. Langevin, Mr.
			 Sires, Mr. Grijalva,
			 Mr. Payne,
			 Mr. Hinchey,
			 Mr. Gutierrez,
			 Ms. Zoe Lofgren of California,
			 Ms. Schwartz,
			 Mr. Delahunt,
			 Mr. Berman,
			 Mr. George Miller of California,
			 Mr. Honda,
			 Mr. Smith of Washington,
			 Mr. Conyers,
			 Mr. Miller of North Carolina,
			 Mr. Hare, Ms. Schakowsky, Ms.
			 Woolsey, Mr. Schiff,
			 Mr. Kucinich,
			 Mr. Serrano,
			 Mr. McHugh,
			 Mr. McGovern,
			 Mr. Meehan,
			 Mr. Stark,
			 Mr. Cooper,
			 Mr. Gilchrest,
			 Mr. McNerney,
			 Mr. Inslee,
			 Mr. DeFazio,
			 Mr. Kennedy,
			 Mr. McNulty,
			 Mr. Van Hollen,
			 Mr. Waxman,
			 Mr. Rothman,
			 Mr. Tierney,
			 Mr. McDermott,
			 Mr. Yarmuth,
			 Mr. Rush, Mr. Cummings, Mr.
			 Platts, Mr. Clay,
			 Mr. Hodes,
			 Mr. Rangel,
			 Mr. Lewis of Georgia,
			 Mr. Fattah,
			 Mr. Allen,
			 Mr. Hastings of Florida,
			 Mrs. Tauscher,
			 Mr. Kildee,
			 Ms. Lee, Ms. DeLauro, Mr.
			 Shuler, and Mr. Spratt)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify that fill material cannot be comprised of waste.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Water Protection
			 Act.
		2.Definition of
			 fill materialSection 502 of
			 the Federal Water Pollution Control
			 Act (33 U.S.C. 1362) is amended by adding at the end the
			 following:
			
				(25)Fill
				materialThe term fill material means any pollutant
				which replaces portions of the waters of the United States with dry land or
				which changes the bottom elevation of a water body for any purpose. The term
				does not include any pollutant discharged into the water primarily to dispose
				of
				waste.
				.
		
